Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/19/2020 has been entered.
	In Applicant’s response dated 03/19/2020, Applicant amended Claims 1 and 25; and argued against all rejections previously set forth in the Final Office Action dated 12/12/2019.
	In light of Applicant’s amendments and remarks, the previously set forth rejections are withdrawn.

Status of the Claims
	Claims 1, 3 – 7 and 25 are provisionally rejected on the ground of nonstatutory double patenting.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1, 3 – 7 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 – 24 of copending Application No. 13/735,380 (US 2014/0195889) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are rendered obvious over Claims 9 – 24 of the copending application U.S. 13/735,380 (See table below)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
US Patent Application no. 13/735,380
Claim 1.  A computer-implemented method comprising: 
identifying, by one or more computing devices, an editable region of a dynamically rendered webpage, wherein the editable region is available for selection by a user for entry of in-line edits, or wherein the editable region receives is available for entry of in-line edits by the user, or both; 



identifying, by the one or more computing devices, an in-line edit to the source content of the dynamically rendered webpage, made by a user, to a portion of the editable region wherein the in-line edit modifies the field; 

creating the content draft in a content management system associated with the webpage, the content draft including the in-line edit made by the user; 

identifying, by the one or more computing devices, commitment of the in-line edit for rendering; 



providing, by the one or more computing devices, an indication of an error associated with the modified field to the user when the error associated with the modified field is identified; 

rendering, by the one or more computing devices, a first portion of the webpage when no errors associated with the modified field are identified, wherein the rendering is based upon, at least in part, the commitment of the in-line edit for rendering, wherein the first portion of the webpage is affected by the in-line edit and one or more portions of the webpage that are not affected by the in-line edit are not rendered concurrently with the first portion of the webpage; 

identifying a listening region of the dynamically rendered webpage, wherein the listening region is dependent on the editable region where the in-line edit is committed, and is associated with a second 

identifying any errors associated with the listening region based upon, at least in part, the in-line edit to the portion of the editable region; 

providing an indication of an error associated with the listening region when the error associated with the listening region is identified; and 

rendering the second portion of the webpage when no errors associated with the listening region are identified based upon, at least in part, the commitment of the in-line edit for rendering of the first portion of the webpage.

Claim 9. A computer program product residing on a non-transitory computer-readable storage medium having a plurality of instructions stored thereon, which, when executed by a processor, cause the processor to perform operations comprising: 


providing an indicator associated with the editable region, wherein the indicator identifies the editable region as available for editing; 

identifying an in-line edit, made by a user, to a portion of the editable region; 

identifying commitment of the in-line edit for rendering; and 

rendering a first portion of the webpage based upon, at least in part, the commitment of the in-line edit for rendering, wherein the first portion of the webpage is affected by the in-line edit and one or more portions of the webpage that are not affected by the in-line edit are not rendered concurrently with the first portion of the webpage.

Claim 10. The computer program product of claim 9 wherein the operations further comprise: 

identifying a listening region of the dynamically rendered webpage, wherein the listening region is dependent on the editable region and is 

rendering the second portion of the webpage based upon, at least in part, the commitment of the in-line edit for rendering.

16. The computer program product of claim 9 wherein the operations further comprise: 

identifying a field that has been modified as part of the identified in-line edit; 

prior to rendering the first portion of the webpage, identifying an error associated with the modified field; and 

providing an indication of the identified error to the user.

Claims 11 and 19
Claim 4
Claims 12 and 20
Claim 5
Claims 13 and 21
Claim 6
Claims 14 and 22
Claim 7
Claims 15 and 23
Claim 25
Claims 9, 10, 16 – 18 and 24


Regarding Claims 1, 3 – 7 and 25, Claims 9 – 24 of the copending application 13/735,380 recites a computer program product residing on a non-transitory computer readable storage medium having a plurality of instruction stored thereon and a computer system comprising one or more processor devices and one or more memory 

Allowable Subject Matter
Claims 1, 3 – 7 and 25 will be allowable if the provisional nonstatutory double patenting is overcome.

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
Based on the Broadest Reasonable Interpretation (BRI) and in light of the Specification, the Examiner finds the claimed invention as recited in Claims 1, 3 – 7 and 25 patentably distinct from the prior art of record (See Applicant’s remarks dated 03/19/2020 pages 1 – 7 and Applicant’s remarks dated 02/10/2020 pages 2 – 6).
The prior art of record fail to teach or suggest the invention as recited in independent Claims 1 and 25.
Due to at least their dependency upon Claim 1; Claims 3 – 7 will also be allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIEL MERCADO/Primary Examiner, Art Unit 2176